NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

TRIVITIS, INC.,
Plaintiff-Appellant,

V.

OCEAN SPRAY CRANBERRIES, INC.,
Defendcmt-Appellee.

2012-1500

Appea1 from the United States District Court for the
Southern District of Ca1ifornia in case no. 10-CV-0316,
Judge Jeffrey T. Miller.

ON MOTION

0 R D E R
Trivitis, Inc. moves to withdraw its appea1.
Upon consideration thereof,
IT Is ORDERED THAT:

(1) The motion is granted. The appeal is dismissed.

TRIVITIS, INC. V. OCEAN SPRAY CRANBERRIES, INC. 2
(2) Each side shall bear its own costs.

FoR THE CoURT

 

SEP l 3 2012 /s/ J an Horbal
Date J an Horbaly
Clerk
cc: Douglas D. Churovich, Esq.
Jacks0n Ho, Esq.  503
26 THE FEDERA!. G|RCU|T
s
13 2012 SEP 13 2012

Issued As A Mandate: SEP ____ JAN HORBN.Y

LERK